Citation Nr: 0827371	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  96-48 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder with generalized anxiety disorder, evaluated as 50 
percent disabling from November 20, 1995, and 70 percent 
disabling from April 15, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 30 percent disability 
rating for schizophrenic reaction, schizo-affective type. 
 
During the pendency of the appeal, in a November 1997 Hearing 
Officer Decision, the veteran was awarded a 50 percent 
disability evaluation effective November 20, 1995, for his 
nervous condition, then diagnosed as schizoaffective type 
with notation of post traumatic stress disorder (PTSD) and 
anxiety reaction.  In a May 2006, rating decision a 70 
percent disability evaluation was assigned effective April 
15, 2002, for his nervous condition, currently diagnosed as 
major depressive disorder with generalized anxiety disorder 
and remission of symptoms of PTSD.  Despite the increases, 
the veteran has not withdrawn his appeal and as such, it 
remains in appellate status. See AB v. Brown, 6 Vet. App. 35 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded). 
 
The claim was previously before the Board in January 2005 and 
November 2006 and was remanded both times for further 
development and adjudication.  The prescribed development has 
been completed and the matter has been returned to the Board 
for appellate review. 
 
The veteran provided testimony before the local RO in April 
1997.  The transcript has been associated with the claims 
folder. 
 
The veteran's claim for total disability based on individual 
unemployability (TDIU) due to service-connected disabilities 
was denied in October 2002.  While the veteran appealed and a 
statement of the case (SOC) was issued in March 2003, the 
veteran did not file a substantive appeal within the time 
allotted.  38 C.F.R. § 20.302(b).  However, the veteran's 
representative raised a new claim for TDIU in September 2004.  
Therefore, the Board's November 2006 remand referred this 
issue for appropriate action; however, there is no indication 
that such action was taken.  As this issue has still not been 
procedurally prepared nor certified for appellate review, it 
is REFERRED again to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


FINDINGS OF FACT

1.  From November 20, 1995 through April 14, 2002, the 
veteran's psychiatric disability manifested in considerable 
impairment of social and industrial adaptability with 
symptoms including flattened affect, panic attacks more than 
once a week, disturbances in mood and motivation and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  On and after April 15, 2002, the veteran's psychiatric 
disability manifested in occupational and social impairment 
with deficiencies in most areas, but without gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, or severe memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent from 
November 20, 1995 to April 14, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Codes 9205, 9304 (1995); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9205, 9304 (2007). 
 
2.  The criteria for a rating in excess of 70 percent 
effective April 15, 2002 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic 
Codes 9205, 9434 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA.  Thus, there can be no error with 
respect to timing of the notice.  In a July 2002 letter, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing his 
symptoms  The letters also advised the veteran as to what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  
Letters dated in August 2006 and December 2006 informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter further advised the veteran of the 
evidence needed to establish an effective date.  The veteran 
was provided with the appropriate rating criteria in effect 
prior to and after November 7, 1996 in the August 1996 
statement of the case and the December 1996 supplemental 
statement of the case.  The last adjudication of this matter 
was in December 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, and private treatment records, records 
obtained from Social Security and hearing testimony.  
Additionally, the Board has remanded this matter twice for 
additional relevant records.  Both remand orders have been 
complied with and pertinent evidence was obtained as a 
consequence.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing testimony and 
statements concerning his disability.  The veteran provided 
information concerning the impact of his disability on his 
daily functioning and employment to VA examiners, the 
examiner conducting the examination for Social Security 
disability and during his hearing at the RO.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  If application of 
the revised regulation results in a higher rating, the 
effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

As an initial matter, the Board notes that the veteran's 
service-connected diagnosis has changed during the course of 
the appeal.  Prior to November 7, 1996 psychotic disorders 
and psychoneurotic disorders had slightly different rating 
criteria.  However, the Board notes that the RO considered 
both criteria as the veteran's disability was considered to 
have features of both.  

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating was assigned for psychotic disorders including 
schizophrenic reaction with considerable impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1995).  A 70 percent rating was assigned when 
there was symptomatology such as to produce severe impairment 
of social and industrial adaptability.  Id.  Finally, a 100 
percent rating was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  Id. 

For psychoneurotic disorders, including anxiety disorder and 
PTSD, a 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400, 9411, effective prior to Nov. 7, 1996.

Under the criteria which became effective November 7, 1996, a 
50 percent rating is assigned for psychiatric disorders when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007). 
 
A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 
 
A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, VA treatment records dated from 
December 1994 to May 1996 indicate that the veteran was alert 
and cooperative; had no overt thought disorder; denied 
hallucinations and delusions; and denied suicidal ideation.  
His mood was described as anxious and depressed, and judgment 
and insight were present.  The treatment records indicate the 
veteran was seen for the first time at the VA for his 
psychiatric problems in December 1994.  The veteran 
complained consistently during this time period of stress due 
to his job, anxiety and decreased libido.  The veteran also 
complained of sleep problems and nightmares about Vietnam 
with fatigue resulting.  In May 1996, the veteran reported he 
had been laid off from his job and had increased anxiety.  

The veteran was afforded a VA examination in Feburary 1996.  
He complained of feeling emotionally tired, with increased 
anxiety due to job stress and pressure and becoming upset at 
times.  He spent his time watching television and spending 
time with his girlfriend and a few friends.  The examiner 
reported that the veteran was cooperative, answered questions 
relevantly and coherently; had a restricted affect and 
dysphoric mood; was oriented times three; had no 
hallucinations or delusions; was not psychotic, suicidal, or 
homicidal.  The veteran received an Axis I Diagnosis of PTSD, 
chronic, with a GAF score of 51.

The veteran had a psychosocial evaluation with a private 
social worker during October 1996.  The veteran reported that 
he saw his family one to three times a year and he had a 
girlfriend who he saw one to two times a month from whom he 
felt detached.  The veteran also reported a decreased 
interest in activities like building models; avoiding places 
and people which caused him stress; and that he felt 
depressed most of the time.  The examiner indicated that the 
veteran was oriented to time, place and person; activity 
level was hypoactive; and cooperative level was good.  The 
examiner additionally indicated the veteran was casually 
groomed; reported no hallucinations or impaired memory; had 
clear thoughts; and the examiner noted abstract reasoning 
with labored speech.  The examiner indicated a vegative sign 
was insomnia; motor behavior was checked as lethargic; there 
was a flat affect with stable mood; with good judgment and 
good impulse control.  The examiner indicated the affect was 
mild guilt, anger and fear with moderate depression, 
hopelessness, anxiety and loneliness.  The examiner diagnosed 
the veteran with PTSD and depressive disorder, recurring.  
The examiner additionally indicated that the veteran had been 
laid off from his job as a lighting director.  The examiner 
recommended a veterans' support group as treatment.   

VA treatment notes dating from May 1996 to April 1997 reflect 
that the veteran was seen on a regular basis, monthly, for 
his service connected psychiatric disorder.  His 
symptomatology was consistently described as anxiety, 
depression, and poor sleep with rumination concerning 
Vietnam.  He also reported being laid off from his job and 
feeling ambivalent concerning job offers.  Also, the veteran 
reported having problems with his girlfriend.  More 
specifically, VA treatment notes dated in September 1996 
indicate that the veteran had a depressed mood; anhedonia; 
crying spells at times; and the veteran felt helpless and 
hopeless.  The veteran reported that he had been more 
depressed lately.  He was experiencing anxiety attacks; a 
lack of motivation; and had a poor sleep pattern.  The 
examiner reported the veteran presented as sad and 
preoccupied; a lack of psychomotor activity was reported; 
verbal productivity was at a decreased rate and was 
monotonous; affect was limited and intense; and his mood was 
dysphoric.  The veteran had no suicidal ideas; no 
hallucinations; no delusions; and judgment and insight were 
present.  The examiner indicated that the veteran seemed more 
depressed the last few months but he was not suicidal.
  
A statement from the veteran dated April 1997 indicates that 
the veteran felt depressed much of the time with limited 
focus and concentration.  The veteran indicated that his 
stress and anxiety hampered his profession and that he had 
been out of work for nine days out of the last three weeks 
for medical problems, including an overnight hospital stay 
for a migraine headache.  He also complained of problems 
sustaining relationships.  

The veteran was afforded a formal hearing with the RO in 
April 1997.  The veteran reported that he had some friends; 
one in particular he saw on Sunday nights who he sometimes 
had dinner with.  The veteran had started working again after 
being laid off for a couple of years.  The veteran reported 
that he spoke to those he worked with.  He had never heard 
voices.  He reported panic attacks a couple of times a week.  
The veteran further reported he felt depressed, mostly in the 
morning, but that he no longer thought of suicide.      

A VA examination was conducted during May 1997.  The veteran 
reported chronic feelings of sadness with decreased energy, 
decreased interest, fatigue and additional problems with 
sleep and anxiety.  The examiner indicated the veteran 
presented with a flat affect and seemed somewhat depressed; 
however, the veteran denied hallucinations or paranoia.  The 
examiner additionally indicated the veteran had intact recent 
and remote memory and a flat and constricted affect but no 
acutely disordered perceptions or suicidal ideas.  He was 
oriented times three.  The examiner provided an Axis I 
diagnosis of schizoaffective disorder, depressed; generalized 
anxiety disorder; and PTSD.  The examiner assigned a GAF 
score of 40.  

From May 1997 to September 2001, VA treatment notes indicate 
the veteran was generally alert; in good contact; 
pleasant/cooperative; with spontaneous speech; a mildly 
depressed mood and no psychotic features.  There was no 
evidence of suicidal ideation.  The veteran complained 
consistently of problems with anxiety and sleeping 
difficulty.  He attributed his anxiety to work related 
stress.  Additionally, the veteran complained of various 
physical problems including severe migraine headaches.  
Treatment notes also indicate the veteran began working part-
time in 1997.  The veteran's GAF score was indicated as 55 to 
65 during this time period.  The veteran's mental status was 
indicated as stable.   More specifically, a March 1999 
treatment note indicates the veteran was feeling disconnected 
and unable to focus.  A February 2000 treatment note 
indicates that the veteran's mood was euthymic.  The veteran 
was given a GAF score of 65.  A September 2001 treatment note 
indicates that the veteran was having more difficulty with 
working part time and he felt overwhelmed.  The veteran was 
given a GAF score of 50.    

A VA treatment note dated November 2001 indicates that the 
veteran was still working part time in the city.  The 
examiner reported the veteran was alert, oriented, tense, 
apprehensive, with spontaneous speech, limited affect, and a 
depressed and anxious mood.  The veteran had intact 
cognition, present judgment and insight, no dangerous ideas 
and he was not psychotic.  The examiner diagnosed the veteran 
with dysthymia with a GAF score of 60.

A January 2002 VA treatment note indicates the veteran was 
alert; oriented; pleasant and cooperative with spontaneous 
speech; no overt thought disorder; mildly restricted affect 
and a slightly depressed mood.  The veteran had no suicidal 
or homicidal ideas, no perceptual disturbances; and judgment 
and insight were present.  The examiner gave Axis I diagnoses 
of schizophrenia, residual, major depressive disorder, and 
generalized anxiety disorder with a GAF score of 60.  

A May 2002 psychiatric assessment indicates the veteran had 
no abnormal behavior; a flat affect; was depressed; with 
coherent, appropriate and goal driven thought processes and 
no hallucinations or delusions.  The veteran reported he had 
sleep disturbance, depression and flashbacks.  The veteran's 
treating psychiatrist also wrote a general note concerning 
this regular follow up visit.  She indicates that the veteran 
had left his job two weeks previously due to his high blood 
pressure and was applying for Social Security disability.  
The veteran reported he missed his friends and co-workers and 
felt depressed.  The examiner indicated the veteran was 
alert, oriented, pleasant, and cooperative with spontaneous 
speech and no overt thought disorder.  The veteran's affect 
was mildly restricted with a slightly depressed mood.  The 
veteran's cognition was intact; judgment and insight were 
present; the veteran was non psychotic with no dangerous 
ideas.  The same diagnoses were noted as in the January 2002 
VA treatment note with the same GAF score.

During July 2002, the veteran had a psychiatric evaluation as 
a result of his application to establish Social Security 
disability.  The examiner reported the veteran had worked as 
a lighting director and stagehand for 35 years until 2002.  
The veteran reported he left this job due to a combination of 
physical and mental disabilities.  The veteran indicated that 
he had problems sleeping; felt mildly depressed parts of most 
days; had dysphoric mood, loss of energy and motivation and 
difficulty concentrating.  The veteran indicated he suffered 
from panic attacks and anxiety; he denied hallucinations or 
paranoid ideation; his long term memory was okay; however, 
the veteran reported problems with his short term memory.  On 
examination, the veteran was cooperative and related well.  
He was casually dressed; adequately groomed; with normal 
conduct and good eye contact.  The veteran displayed normal 
speech; coherent and goal directed thought processes; there 
was no evidence of hallucinations, delusions, or paranoia; 
affect was slightly depressed and mood was dysthymic.  The 
examiner observed the veteran was oriented times three.  The 
veteran's attention and concentration were intact and his 
recent and remote memory skills were intact.  The veteran's 
insight was fair and his judgment was good.  The veteran was 
able to dress, bathe, groom himself, cook and prepare food, 
manage money, drive and take trains.  He did need assistance 
doing laundry due to his social anxiety.  The veteran 
reported having three close friends and having close familial 
relationships.  

The examiner determined that the veteran was capable of 
maintaining attention and concentration; following and 
understanding simple directions and instructions; and 
performing most simple tasks independently.  Additionally, 
the veteran could learn tasks, make appropriate decisions, 
relate adequately to others, and appropriately deal with low 
levels of stress.  The examiner found the veteran would have 
problems with performing complex tasks and appropriately 
dealing with moderate to high degrees of stress.  The 
examiner gave the veteran Axis I diagnoses of dysthymic 
disorder, provisional; rule out major depressive disorder; 
and panic disorder with agoraphobia, provisional.  The 
prognosis was fair to good, given the veteran's previous 
level of relatively successful social and occupational 
functioning.  

In a July 2002 treatment note, it was reported the veteran 
was feeling that his medication was not working as well as it 
had previously and he was feeling overwhelmed.  The veteran's 
psychiatrist indicates the veteran was alert; oriented; and 
in good contact; with no overt thought disorder; restricted 
affect; fair cognition and a depressed mood.  The veteran's 
speech was slow and somewhat monotonous with mild motor 
psychomotor retardation noted.  The veteran had no suicidal 
or homicidal ideas; no hallucinations or delusions; and 
judgment and insight were intact.  The examiner gave Axis I 
diagnoses of major depressive disorder and nonspecified 
anxiety disorder with a GAF score of 50.  A treatment note 
dated September 2002 written by the same examiner was 
substantially the same; however, the veteran noted he had 
decreased anxiety and panic attacks since stopping work.  

The veteran was afforded another VA examination in August 
2002.  The examiner indicated that the veteran quit his job 
at CBS in April 2002 because of panic attacks and depressed 
mood and that he had not worked since that time.  The 
examiner reported that the veteran had difficulty finding the 
energy to do most routine tasks and stayed inside much of the 
time; additionally, the veteran had one or two friends and 
saw relatives infrequently; and had no intimate relationships 
for many years.  The veteran indicated he had depressed mood 
every day with lethargy and anhedonia; poor concentration; 
panic attacks and cold sweats once or twice a week, decreased 
from when he was working; anxiety in groups of people; an 
inability to handle interpersonal conflict; he could maintain 
physical hygiene but with neglect of his apartment; and the 
veteran described occasional distressing memories of Vietnam.  
The examiner additionally indicated the veteran was oriented 
and alert; appropriately groomed; slow and monotonous speech 
with other signs of psychomotor slowing; dysphoric mood with 
flattened affect.  The veteran's thinking was logical, goal 
oriented and without evidence of a formal thought disorder.  
The veteran denied hallucinations and delusions; obsessive or 
compulsive thoughts; or suicidal or homicidal 
ideation/intent/plan.  Long and short term memory was intact 
with adequate attention and concentration; judgment and 
insight were present.  The examiner provided Axis I diagnoses 
of major depressive disorder, recurrent; generalized anxiety 
disorder; and PTSD, chronic with partial remission of 
symptoms; all diagnoses were a continuation of the veteran's 
schizophrenia and schizoaffective disorder.  The examiner 
provided a GAF score of 45, reflecting serious symptoms and 
substantial impairment of social and occupational 
functioning.  The examiner further concluded the veteran had 
quit his job due to panic and anxiety; had little contact 
with friends; difficulty performing routine chores; and had 
been unable to form intimate relationships.

The veteran was additionally afforded a general medical VA 
examination in September 2002.  The veteran indicated that he 
had anxiety all of the time and that he was afraid of crowds.

VA treatment notes dated from November 2002 to November 2004 
indicate substantially the same symptomatology.  During this 
time period, the veteran was described as being alert, 
oriented and in good contact; no hyperactivity or 
retardation; normal speech; no overt thought disorder; 
euthymic mood; no dangerous ideations; no hallucinations or 
delusions; fair cognition; with judgment and insight intact.  
The veteran was given GAF scores of between 50 and 60 
generally during this time period.  However, in March 2003 
the veteran reported he had become more anxious and depressed 
with an irregular sleep pattern.  The veteran presented with 
a restricted affect and dysphoric mood.  The examiner gave 
the veteran a GAF score of 45-50 during this time.  A July 
2003 treatment note indicated that the veteran was 
experiencing periods of anxiety but these were relieved with 
medication.  A January 2004 treatment note indicates the 
veteran presented with a flat affect.  A March 2004 treatment 
note indicates that the veteran had temper outbursts with 
increased irritability.  He presented with a mildly 
restricted affect and an angry mood.  A November 2004 
treatment note indicates that the veteran had mild 
psychomotor retardation and presented with a limited affect.

The veteran's treating psychiatrist at the VA submitted a 
physician's questionnaire dated in March 2003.  She indicated 
she had been treating the veteran since 1994 to the present 
time.  The psychiatrist indicated that the veteran presently 
had symptoms consistent with a 70 percent disability rating; 
however, she further indicated that he did not manifest the 
symptoms contemplated by the 100 percent evaluation.  She 
additionally remarked that the veteran's GAF score was 50 
with a GAF score of between 45 and 50 during the year 
previous.

Additionally, a November 2004 treatment note from the 
veteran's attending psychiatrist, states that the veteran had 
not been able to work since April 2002 due to his increased 
depression and anxiety as well as his uncontrolled 
hypertension.  Prior to April 2002, the veteran had struggled 
to work part time, with increasing depression, anhedonia, and 
anxiety.  The examiner indicates the veteran had to stop 
working due to his inability to handle job stress and his 
commute.  The examiner further observed the veteran's mental 
condition had not improved since he stopped working, as the 
veteran continued to complain of depressed mood on a daily 
basis with lethargy and anhedonia.  The veteran reported poor 
concentration and fatigue.  He experienced panic attacks with 
cold sweats once or twice a week.  The veteran felt incapable 
of dealing with interpersonal conflict and anxiety in groups 
of people.  The examiner emphasized the veteran was feeling 
increasingly frustrated due to his not getting an increased 
rating from VA for his mental condition.          

From February 2005 to November 2006, VA treatment notes 
indicate that the veteran was alert, oriented, pleasant and 
cooperative; normal or limited affect, euthymic or slightly 
depressed mood; no evidence of hyperactivity or retardation; 
no dangerous ideas, hallucinations or delusions; intact 
cognition; fair memory for recent and remote events; with 
present judgment and insight.  The veteran's GAF score was 
55.  The veteran indicated he was spending winters in Florida 
and trying to sell his house in New York.  In an April 2005 
treatment note, the examiner stated the veteran was feeling 
increased anxiety and a sense of being overwhelmed.  Also, 
the veteran was having problems sleeping.  In a September 
2005 treatment note, the examiner reported the veteran was 
having occasional anxiety attacks.  He presented with 
restricted affect, neutral mood, and appeared sad.  A May 
2006 treatment note described an event in which the veteran 
had to wait thirty minutes in a store, got upset and the 
police were subsequently called.  The veteran felt remorseful 
and went back the next day to apologize.  The veteran was 
given a GAF score of 50 at that time.    

In May 2006, the veteran was afforded an additional VA 
psychiatric examination.  The veteran reported that he had 
one friend who he saw on a monthly basis; however, he was 
moving to Florida to be closer to his family.  The veteran 
reported he suffered from depressed mood, anhedonia, 
hypersomnolence, irritability, and low self-esteem.  He felt 
rejected and isolated by society.  He went shopping just to 
have someone to talk to.  The veteran denied suicidal 
ideation but felt at times that life was not worth living.  
The veteran reported he had been more depressed the last year 
or two but had stopped having panic attacks when he stopped 
taking the train into Manhattan for work.  The examiner 
reiterated that the veteran's current symptoms were moderate 
to severe, recurred daily, and caused substantial social and 
occupational impairment.  The veteran had not worked full 
time since 2000 because of both physical ailments and his 
psychiatric symptoms.  The veteran reported he was isolated 
and had intense anxiety when dealing with strangers.  He 
reported he cried when a store manager refused his return and 
the manager subsequently threatened to call police.  The 
examiner observed the veteran was casually dressed; 
appropriately groomed; alert and oriented; made eye contact; 
displayed appropriate behavior; had a highly dysphoric mood; 
blunt affect except when he discussed his social isolation; 
denied suicidal or homicidal ideation/intent/plan.  
Additionally, there was no impairment of thought processes; 
normal speech; logical and goal oriented speech; no evidence 
of a thought disorder; no hallucinations or delusions; 
adequate maintenance of hygiene; an ability to manage 
activities of daily living; no phobias, obsessive thoughts or 
rituals which interfere with functioning; long and short term 
recall was grossly intact; attention and concentration were 
adequate; and there was present judgment and insight.  The 
veteran reported that he had trouble concentrating outside of 
the examination and that his last panic attack was many 
months before.  The examiner gave the veteran a GAF score of 
45, with a GAF score between 43 and 50 the previous year.  

From November 20, 1995 to April 14, 2002, the veteran's 
psychiatric disability manifested in symptomatology 
consistent with a 50 percent disability rating to include 
flattened effect, panic attacks more than once a week, 
disturbances in mood and motivation and difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's GAF scores primarily ranged 
from 50 to 65, representing mild to serious symptoms.   The 
Board notes that the veteran received a GAF score of 40 on a 
May 1997 VA examination.  However, the objective findings do 
not support such a score, noting only that the veteran 
appeared "somewhat depressed" and had a flat affect but no 
memory impairment, hallucinations, paranoia, disordered 
perceptions, or suicidal ideas.  

The symptomatology during the period prior to April 15, 2002, 
are consistent with no more than considerable social and 
industrial impairment, and are adequately addressed, under 
either the old or revised criteria, by the 50 percent 
disability rating awarded during this time period.  However, 
at no time during this period did the veteran manifest 
symptoms such as suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Although the veteran did indicate difficulty in 
establishing and maintaining effective relationships, this 
symptom is contemplated by the 50 percent rating which he was 
receiving.  While the Board acknowledges the veteran's 
statements concerning his problems with stress due to his 
job, he was able to maintain employment during this time 
period and the overall disability picture for the veteran 
more nearly approximates the criteria for the 50 percent 
rating between November 20, 1995 and April 15, 2002.      

For the period beginning on April 15, 2002, the veteran at no 
time manifested total occupational or social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  In 
her statement of March 2003, the veteran's treating 
psychiatrist, who had been treating the veteran for 9 years 
at that time, indicated the veteran did not exhibit any of 
the symptoms contemplated in the 100 percent rating.  Thus, a 
higher schedular rating is not warranted.  As noted in the 
Introduction, the issue of entitlement to TDIU was again 
raised but not adjudicated by the RO, and such matter has 
been referred for adjudication by the RO in the first 
instance. 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, 
the rating criteria reasonably describe the veteran's 
disability level and symptomatology, and provided for a 
higher evaluation based on additional and increased 
symptomatology, to include a total rating; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an increased rating for a psychiatric 
disorder, evaluated as 50 percent disabling from November 20, 
1995, and 70 percent disabling from April 15, 2002 is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


